J-S46012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEANDRE PRINGLE PATTERS                    :
                                               :
                       Appellant               :   No. 3586 EDA 2019

              Appeal from the Order Entered November 26, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000993-2019


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED DECEMBER 22, 2020

       Appellant, Deandre Pringle Patters, appeals from the trial court’s

November 26, 2019 order denying his pretrial motion to dismiss several

firearm charges pursuant to the compulsory joinder rule.1           After careful

review, we affirm in part, reverse in part, and remand for further proceedings.



____________________________________________


1 “It is well settled in Pennsylvania that a defendant is entitled to an immediate
interlocutory appeal as of right from an order denying a non-frivolous motion
to dismiss on state or federal double jeopardy grounds.” Commonwealth v.
Calloway, 675 A.2d 743, 745 n.1 (Pa. Super. 1996). Here, Appellant
attached to his notice of appeal an order entered by the court on December
6, 2019, stating that this appeal is non-frivolous. While that order was for
some reason not entered on the docket, we will accept that it was filed because
it was stamped by Clerk of Courts. “While an order denying a motion to
dismiss charges on double jeopardy grounds is technically interlocutory, it is
appealable as of right as long as the trial court certifies the motion as non-
frivolous.” Commonwealth v. Lynn, 192 A.3d 194, 196 n.1 (Pa. Super.
2018); see also Pa.R.Crim.P. 587(B)(6).
J-S46012-20



      The trial court briefly summarized the facts and procedural history of

this case, as follows:

             On November 17, 2018, following a traffic stop, [Appellant]
      received a citation for summary traffic violations resulting from a
      traffic stop for operating a vehicle with no rear lights. During this
      interaction with police, [Appellant] was also arrested for carrying
      a firearm without a license ([18 Pa.C.S. §] 6106[a][1])[,] …
      carrying a firearm in public ([18 Pa.C.S. §] 6108[])[, and
      possession of a firearm by a person prohibited (18 Pa.C.S. §
      6105(a)(1),] after the traffic stop led to the recovery of a firearm
      in [Appellant’s] vehicle. On March 15, 2019, [Appellant] was
      found guilty in absentia of the summary traffic offenses. He was
      fined and sentenced on that date. After the disposition of the
      summary traffic offenses, the [section] 6105[,] … [section] 6106[,
      and section 6108] charges have remained open.

             [Appellant] filed a pretrial motion to dismiss [those charges]
      pursuant to 18 Pa.C.S.[] § 110 on September 11, 2019[,] and the
      trial court denied this motion on November 26, 2019.

Trial Court Opinion, 2/27/20, at 1-2 (footnotes, unnecessary capitalization,

and citations to the record omitted).

      Appellant filed a timely notice of appeal from the court’s November 26,

2019 order. Herein, he states one issue for our review:

      I. Did the trial court err in denying [Appellant’s] Motion to Dismiss
      Pursuant to 18 Pa.C.S. § 110 where the Commonwealth failed to
      join the prosecutions of all offenses arising from the same criminal
      episode and occurring within the same judicial district, and where
      [Appellant] was charged and found guilty of traffic offenses prior
      to [the] commencement of the trial on the related firearms
      charges forming the basis for the instant prosecution?

Appellant’s Brief at 3.

      Initially, we note that the facts of this case are undisputed, and thus,

the issue before us “presents a question of law. Consequently, our scope of



                                        -2-
J-S46012-20



review is plenary, and our standard of review is de novo.” Commonwealth

v. Johnson, 221 A.3d 217, 219 (Pa. Super. 2019), appeal granted, 237 A.3d

962 (Pa. 2020) (citation omitted).

      Appellant contends that his prosecution for the firearm offenses with

which he is charged is barred under the compulsory joinder rule set forth in

18 Pa.C.S. § 110 and our Supreme Court’s decision in Commonwealth v.

Perfetto, 207 A.3d 812 (Pa. 2019).      Section 110 prohibits a subsequent

prosecution if:

       (1) The former prosecution resulted in an acquittal or in a
      conviction ... and the subsequent prosecution is for:

                                     ***
         (ii) any offense based on the same conduct or arising from
         the same criminal episode, if such offense was known to the
         appropriate prosecuting officer at the time of the
         commencement of the first trial and occurred within the
         same judicial district as the former prosecution unless
         the court ordered a separate trial of the charge of such
         offense….

18 Pa.C.S. § 110(1)(ii).

      In Perfetto, our Supreme Court addressed whether section 110(1)(ii)

barred the Commonwealth from prosecuting Perfetto on pending DUI charges

when he had already been tried and convicted of a summary traffic offense,

stemming from the same incident, in the Traffic Division of the Philadelphia

Municipal Court (“PMC”). Perfetto, 207 A.3d at 813. The Court ultimately

concluded that Perfetto could not be prosecuted for the DUI charges because

they could have been tried with the traffic offense in the General Division of

the PMC.    The Court explained that, unlike the Traffic Division’s limited

                                     -3-
J-S46012-20



jurisdiction over summary traffic offenses, the General Division of the PMC has

jurisdiction to adjudicate both summary and misdemeanor offenses.           Id.

at 823. Accordingly, because all of Perfetto’s alleged offenses arose from the

same criminal episode, they occurred within the same judicial district, the

prosecutors knew of the other offenses when they tried the case in the

municipal court, and the General Division of the PMC had original jurisdiction

over both the summary offense and the DUI offenses, the Perfetto Court

held that the Commonwealth was required to try all of its charges together in

the PMC.

      After Perfetto, this Court decided Johnson.         There, Johnson was

charged with a summary traffic offense, as well as possession of heroin and

possession with intent to deliver (PWID) heroin. Johnson, 221 A.3d at 218.

Johnson was initially convicted of the summary offense in the Traffic Division

of the PMC. Id. When the Commonwealth later sought to prosecute him in

the court of common pleas for his possession and PWID offenses, Johnson

filed a motion to dismiss those charges, citing section 110. Id. The trial court

denied the motion. On appeal, this Court affirmed in part and reversed in

part. Id. Initially, we held that the charge of possession of heroin should

have been dismissed under section 110 and Perfetto.          Id. at 219.    We

reasoned that the General Division of the PMC had jurisdiction over that

offense and, thus, the Commonwealth was required to try them together. Id.




                                     -4-
J-S46012-20



      However, the Johnson panel concluded that the Commonwealth was

permitted to prosecute Johnson’s PWID charge pursuant to 18 Pa.C.S. §

112(1). That section states:

      A prosecution is not a bar within the meaning of section 109 of
      this title (relating to when prosecution barred by former
      prosecution for same the offense) through section 111 of this title
      (relating to when prosecution barred by former prosecution in
      another jurisdiction) under any of the following circumstances:

         (1) The former prosecution was before a court which lacked
         jurisdiction over the defendant or the offense.

18 Pa.C.S. § 112(1).

      The Johnson panel recognized that,
      [t]he [PMC’s] criminal, subject-matter jurisdiction extends to
      “summary offenses, except those arising out of the same episode
      or transaction involving a delinquent act for which a petition
      alleging delinquency is file…” and “criminal offenses by any person
      (other than a juvenile) for which no prison term may be imposed
      or which are punishable by imprisonment for a term of not more
      than five years….” 42 Pa.C.S.[] § 1123(a)(1), (2). All other
      criminal offenses occurring in the First Judicial District of
      Pennsylvania come within the unlimited, original, subject-matter
      of the Court of Common Pleas of Philadelphia.

Johnson, 221 A.3d at 220. Because Johnson’s PWID offense was punishable

by up to 15 years’ incarceration, the Johnson panel determined that his

former prosecution for his summary traffic offense occurred “before a court

which lacked jurisdiction over the … offense” of PWID.           Id. at 221.

Accordingly, we held that “the court of common pleas may properly assert its

separate, original jurisdiction over that charge under [s]ection 112.” Id.

      We agree with the Commonwealth that the circumstances of the present

case mirror those in Johnson. The Commonwealth explains:


                                     -5-
J-S46012-20


              Here, just as in Johnson, the [PMC] had jurisdiction over
       one of [Appellant’s] pending charges, but did not have jurisdiction
       over the other two. The [PMC] only has jurisdiction over
       misdemeanor or felony offenses punishable by up to five years of
       imprisonment. 42 Pa.C.S. § 1123. [Appellant’s] charge for
       possession of a firearm by a prohibited person, 18 Pa.C.S. [§]
       6105, can be either a first or second-degree felony, which may be
       punishable up to [ten or] twenty years. 18 Pa.C.S. § 1103(1).
       [Appellant’s] charge for carrying a firearm without a license, 18
       Pa.C.S. § 6106(a)(1), is a third-degree felony,3 which is
       punishable by up to seven years.           18 Pa.C.S. § 1103(3).
       [Appellant’s] charge for carrying a firearm in public in
       Philadelphia, 18 Pa.C.S. § 6108[,] is a first-degree misdemeanor,
       which is punishable by up to five years. 18 Pa.C.S. § 6119; 18
       Pa.C.S. § 1104(1). Because the municipal court did not have
       jurisdiction over [Appellant’s section] 6105 and [section] 6106
       charges, it properly applied Johnson and denied [Appellant’s]
       motion to dismiss [those charges].          However, because the
       municipal court did have jurisdiction over [Appellant’s section]
       6108 charge, it should have granted [Appellant’s] motion in that
       limited respect.
          3 The Commonwealth recognizes that under 18 Pa.C.S. §
          6106(a)(2), the crime is a first-degree misdemeanor where
          [a] defendant was “otherwise eligible” for licensure and “has
          not committed any other criminal violation.[”] Here[,]
          however, [Appellant’s] information specifically charged him
          under [section] 6106(a)(1), the felony subsection.

Commonwealth’s Brief at 6.

       Based on the Commonwealth’s argument and the record before us, we

conclude that Johnson controls our decision in this case.2           We reject

Appellant’s counter-argument that his firearm charges should be dismissed
____________________________________________


2 While our Supreme Court has granted allowance of appeal in Johnson, it
remains binding precedent unless or until it is overturned. See In re S.T.S.,
Jr., 76 A.3d 24, 44 (Pa. Super. 2013) (citing Sorber v. American Motorists
Ins. Co., 680 A.2d 881, 882 (Pa. Super. 1996) (holding that even though a
petition for allowance of appeal was pending before the Pennsylvania Supreme
Court, the decision remained binding precedent as long as it had not been
overturned by the Court)).

                                           -6-
J-S46012-20



because the traffic offense could have been prosecuted along with the firearm

charges in the court of common pleas. As the Commonwealth aptly observes,

“the applicability of [section] 112(1) does not depend on the current court[’s]

having jurisdiction over the previously adjudicated charges, but rather[,]

whether the court that adjudicated those prior charges also had jurisdiction

over the charges [Appellant] is seeking to dismiss.” Commonwealth’s Brief at

7.

      Moreover,   we   decline   to   follow   the   case   cited   by   Appellant,

Commonwealth v. Foreman, 2019 WL 2375407, *2 (Pa. Super. June 5,

2019) (unpublished memorandum) (finding that, under Perfetto and a

“straightforward application” of section 110(1)(ii), the Commonwealth was

precluded from prosecuting Foreman for misdemeanor and felony firearm

charges because he had previously been convicted of summary offenses

before the PMC stemming from the same conduct). First, Foreman is a non-

precedential memorandum decision, while Johnson is binding precedent.

Second, the Foreman panel did not consider section 112.                  Third, the

Foreman case was decided before Johnson. Accordingly, Johnson controls.

      In sum, we conclude that the Commonwealth is barred from prosecuting

Appellant’s charge under 18 Pa.C.S. § 6108, as that offense could have been

tried with Appellant’s summary traffic offense in the PMC. Consequently, we

reverse the portion of the order denying Appellant’s motion to dismiss his

charge under section 6108. However, we affirm the trial court’s order to the

extent it denied Appellant’s motion to dismiss his charges under 18 Pa.C.S.

                                      -7-
J-S46012-20



§§ 6105 and 6106(a)(1).           The Commonwealth is permitted to prosecute

Appellant for those crimes under section 112(1) and Johnson. Accordingly,

we remand for further proceedings on the section 6105 and section

6106(a)(1) charges.3

       Order reversed in part and affirmed in part. Case remanded for further

proceedings consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2020




____________________________________________


3 On December 1, 2020, Appellant’s counsel filed a petition to withdraw from
representing Appellant due to a change in his employment. We hereby grant
that petition, and direct the trial court to appoint new counsel for Appellant on
remand.

                                           -8-